Cite as 2015 Ark. App. 82

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-662


CHRISTINE STAMPS                                  Opinion Delivered   FEBRUARY 11, 2015
                               APPELLANT
                                                  APPEAL FROM THE LEE COUNTY
                                                  CIRCUIT COURT
V.                                                [NO. 39CV-13-44]

                                                  HONORABLE BENTLEY E. STORY,
                                                  JUDGE
TENESHIA BROWN-EPPS
                                 APPELLEE         REBRIEFING ORDERED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Christine Stamps appeals an order of the Lee County Circuit Court granting

appellee Teneshia Brown-Epps’s complaint for unlawful detainer. For reversal, Stamps argues

that the trial court erred in (1) granting Brown-Epps’s complaint for unlawful detainer; (2)

finding that Brown-Epps’s complaint should be amended to conform to the proof; (3) failing

to find that Stamps had proved her entitlement to the property based on Arkansas Code

Annotated section 18-61-104; and (4) failing to find that she received the property as a gift.

We do not reach the merits of this appeal because of deficiencies in Stamps’s abstract and,

therefore, order rebriefing.

       Arkansas Supreme Court Rule 4-2(a)(5) requires an appellant to create an abstract of

the material parts of all the transcripts in the record. The importance of a proper abstract is
                                   Cite as 2015 Ark. App. 82

clear. There is only one record, and it is impractical and often impossible for all the judges to

review one record. Davis v. Peebles, 313 Ark. 654, 857 S.W.2d 825 (1993).

       Here, the abstract contains many misspellings and unintelligible phrases and sentences.

It appears that the abstract was created using a voice-transcription program and was not edited

for content and understanding. This is contrary to the intent and purpose of our rules. Because

of these deficiencies, we order rebriefing. Stamps shall file a substituted abstract within fifteen

calendar days from the date of this opinion. Ark. Sup. Ct. R. 4-2(b)(3).

       Rebriefing ordered.

       VAUGHT and HOOFMAN, JJ., agree.

       Scholl Law Firm, P.L.L.C., by: Scott A. Scholl, for appellant.

       Robert E. Kinchen, for appellee.




                                                2